UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/10 The following N-CSR relates only to the Registrants series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a fiscal year end of August 31. A separate N-CSR will be filed for that series as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus Tax Managed Growth Fund Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Fund Dreyfus Strategic Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Bond Market Index Fund SEMIANNUAL REPORT April 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 50 Statement of Assets and Liabilities 51 Statement of Operations 52 Statement of Changes in Net Assets 54 Financial Highlights 56 Notes to Financial Statements 65 Information About the Review and Approval of the Funds Investment Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Bond Market Index Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Bond Market Index Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Fixed-income performance continued to favor higher yield over the reporting period as the global economic recovery made headway. Higher-yielding segments of the world and domestic bond markets, such as emerging market sovereign debt and high yield corporate securities, ranked among the global fixed income leaders. In contrast, higher-quality sovereign securities, namely U.S Treasuries, experienced heightened volatility as a result of continued credit crises overseas but posted moderately positive to negative results for the reporting period as investors sought more than principal protection from their investments. We believe that a long-term, well-balanced asset allocation strategy including a consideration for fixed income instruments outside of the U.S. can help cushion the volatility of the overall global financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to better respond to long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Nancy G. Rogers, Portfolio Manager Note to Shareholders: Effective February 11, 2010, Nancy G. Rogers was named the primary portfolio manager of the fund. Ms. Rogers has been a portfolio manager of the fund since October 2007. Market and Fund Performance Overview For the six-month period ended April 30, 2010, Dreyfus Bond Market Index Funds Investor shares produced a total return of 2.06%, and its BASIC shares produced a total return of 2.19%. 1 In comparison, the Barclays Capital U.S. Aggregate Index (the Index) achieved a total return of 2.54% for the same period. 2 During the reporting period, the U.S. bond market generally produced positive absolute returns, as improving market sentiment amid a sustained economic recovery resulted in a greater appetite among investors for riskier income-producing assets, including commercial mortgage-backed securities and corporate bonds. In contrast, higher-quality market sectors, including U.S.Treasury securities, lagged market averages. The Funds Investment Approach The fund seeks to match the total return of the Index.To pursue this goal, the fund normally invests at least 80% of its assets in bonds that are included in the Index.To maintain liquidity, the fund may invest up to 20% of its assets in various short-term, fixed-income securities and money market instruments. While the fund seeks to mirror the returns of the Index, it does not hold the same number of bonds. Instead, the fund holds approximately 1,500 securities as compared to 8,800 securities in the Index.The funds average duration  a measure of sensitivity to changing interest rates  generally remains neutral to the Index. As of April 30, 2010, the average duration of the fund was approximately 4.72 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Government Infusions Helped Buoy Fixed-Income Securities When the reporting period began, the U.S. economy had returned to growth. Improving manufacturing activity and an apparent bottoming of housing prices helped to bolster investor confidence.
